MEMORANDUM ***
Paul William Jensen, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that he received inadequate medical treatment in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001), and we affirm.
Summary judgment was proper because Jensen failed to create a genuine issue of material fact that Dr. Hiebert acted in deliberate indifference to his medical needs, see Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989); and failed to establish a genuine issue of material fact as to the personal involvement of the remaining defendants in the alleged violations, see Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
All outstanding motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.